                                                                               raardt— MinIt.,2-1.1.1. a-itara.,
                                                                                                    I
       Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 16/12/2019
                                                                 of 10 I0:24 AM
                                                                                  43-CV-2019-900338.00
                                                                                   CIRCUIT COURT OF
                                                                             . LEE,COUNTY,ALABAMA
                                                                             MARY'B. ROBERSON,CLERK

A.B. Dean, III and
 Theresa Smith Dean                             } IN THE CIRCUIT COURT
                                                }
         Plaintiffs,                            } OF LEE COUNTY, AL
Vs.
                                                }
Colonial Bank, National Association; Vida }
Colonial Bank,& Fay Servicing, LLC &            } CASE NO: CV-2019-
 Wilmington Savings Fund Society, FSB & }
  CITIGROUP MORTGAGE LOAN TRUST
   2017-RP2 & Fictitious Parties A, B, C        }
  Whose exact names are currently unknown}
   But will be supplemented when the exact }
   names and information are determined.         }
                                                 }
                                                 }
         Defendants.                             }


                                        COMPLAINT
                                    Statement of the facts


      1. The Plaintiffs, hereinafter referred to as "the Deans", are residents of 1100 4th
         Avenue, Opelika, LEE COUNTY, Alabama, hereinafter referred to as "the
         Home or "the subject property".
      2. Defendant Colonial Bank, National Association f/k/a Colonial Bank is the
         original mortgage holder and has failed to satisfy the mortgage and note, and is a
         domestic corporation. Defendant Wilmington Savings Fund Society, FSB, is
         represented by Fay Servicing, LLC which is its Agent, servant or employee.
         According to recorded documents, CITIGROUP MORTGAGE LOAN TRUST
         2017-RP2 currently holds the subject mortgage.
 Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 2 of 10




3. Neither Wilmington nor CITIGROUP have obtained a certificate of authority
   before transacting business in the State of Alabama.
4. Defendants, fictitious parties, A, B, C are individuals, general partnerships,
   limited partnerships. Corporations, LLCs, or other legal entities who, were at all
   times material to this cause responsible for the torts complained of and as set forth
   in the complaint.
5. The Deans entered into the subject mortgage with defendant Colonial Bank on
    December 22, 1999, which is recorded at Mortgage Book 2710 at page 575 in the
   office of the Judge of Probate, Lee County Alabama. This mortgage is still
    outstanding and has not been satisfied.
6. The Subject Mortgage was assigned to H & R Block Bank on March 26, 2007 and
    recorded at Book 3448 at page 707, by Colonial Bank, National Association, f/k/a
    Colonial Bank.
7. The Subject mortgage was assigned to HRB MORTGAGE HOLDINGS, LLC on
    March 5, 2014, and recorded at mortgage book 4042 at page 284, by H & R Bock
    Bank FSB.
8. The Subject Mortgage was assigned to CITIBANK,N.A., AS TRUSTEE FOR
    CMLTI TRUST,on March 31, 2017, and recorded at Mortgage Book 4298 at
    page 747, by HRB Mortgage Holdings, LLC.
9. The Subject Mortgage was assigned to CITIGROUP MORTGAGE LOAN
    TRUST 2017-RP2 on February 15, 2018, and recorded at Mortgage Book 4374 at
    page 63, by Citibank, N.A. as trustee for CMLTI Asset Trust.
10. According to a letter to the Deans, defendant Fay Servicing, LLC is the servicer
    of the above reference loan (150976), on behalf of, defendant, Wilmington
    Savings Fund Society, FSB. The Deans are not privy to whatever paperwork
    connects CITIGROUP to Wilmington to Fay but that documentation will be
    received through discovery,
11. On November 31, 2018 Dean called and spoke with "Bill" at Fay to request a
    payoff of the Subject Mortgage. A form was sent by Fay to Dean on December 4,
    2018. Fay sent Dean a PAYOFF STATEMENT dated December 6 ,2018, stating




                                                                                        2
 Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 3 of 10




   that $42,522.27 would be due by January 4, 2019, being the TOTAL AMOUNT
   TO PAY LOAN IN FULL. Wiring and routing information was provided by Fay.
12. Dean had Regions Bank wire the $42,522.27 to Fifth Third Bank on December
   21, 2018.
13. Since paying the funds to pay the loan in full, Fay has refused to Satisfy the loan,
   mortgage and note. The Deans have repeatedly requested that the loan be
   satisfied, in writing and orally, but the defendants continue to refuse to do so.
14. Fay, as agent servant or employee of the other defendants, continues to send
   statements of a debt; has debt collectors continue to call the Deans, even after the
   Deans have asked the debt collectors to not call them, both orally and in writing.
15. Fay has sent the Deans a letter dated May 1, 2019 threatening foreclosure. The
   Deans have disputed the debt, in writing, and Fay has failed to respond to any of
   the disputes of the Deans.
16. Paragraph 21 of the original mortgage calls for the payment of reasonable
   attorney fees.
                             COUNT ONE-NEGLIGENCE
17. The Plaintiffs adopt paragraphs 1-16, as set out above.
18. The Defendants negligently, willfully, and grossly mismanaged the
   account/loan of the Deans and breached the duty of the defendants to manage the
    account and provide the Deans with accurate information.
                      COUNT TWO-BREACH OF CONTRACT
19. The Plaintiffs adopt paragraphs 1-16, as set out above.
20. The parties entered into the mortgage and note referred to above. The Deans have
    paid the PAYOFF, as set forth in the documents, yet the Defendants have
   breached the terms of the contract by not satisfying the mortgage and note.
    Paragraph 22 of the original Mortgage states that upon payment of all sums
    secured by this Security Instrument, the lender shall release this Security
   Instrument without charge to borrower.
           COUNT THREE-VIOLATION OF 35-10-92, Code of Alabama
21. The Plaintiffs adopt Paragraphs 1-16, as set out above.
 Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 4 of 10




22. The Defendants have failed to satisfy the mortgage in the Probate office of LEE
   County Alabama as required by Statute.
                COUNT FOUR- Violation of the Fair Debt Collection Act
23. The Plaintiffs adopt Paragraphs 1-16 as set out above.
24. Debt collectors, acting as agents, servants or employees of the defendants have
   continued to call and Deans, after the debt collectors were told not to call them,
   both orally and in writing. Further, the defendants have reported incorrect credit
   information related to late payrnents and deficiencies after the Deans had paid the
   debt in full.
                              COUNT FIVE-Slander of title
25. The Plaintiffs adopt Paragraphs 1-16, as set out above.
26. The failure of the defendants to satisfy the Mortgage, has created a "cloue on the
   title of the subject property and thus is a slander of the title to the subject
    property.
                                  COUNT SIX-FRAUD
27. The Plaintiffs adopt paragraphs 1-16, as set out above.
28. On December 6, 2018, the Defendants represented to the Deans that if they paid
   $42, 522.27 to the Defendants that this AMOUNT would be the TOTAL
    AMOUNT TO PAY LOAN IN FULL The Deans relied on this representation and
    paid the $42, 522.27.
29. The said representations were false and the Defendants knew they were false or
    were false and the Defendants, without knowledge ofthe true facts, recklessly
    misrepresented the facts; or were false and were made by the Defendants by
   rnistake, but with the intention that the Deans should rely on them.
30. The Deans relied on said representations to their detriment. The Deans have lost
    the use oftheir money,the subject mortgage has not been satisfied; and the
    defendants continue to send them monthly statements alleging more debts of late
   fees, late principal and interest payments due, and incorrectly reporting adverse
    credit information.
WHEREFORE,the Deans do demand judgment against the Defendants for both
compensatory and punitive damages, Attorney fees, and costs.



                                                                                        4
Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 5 of 10




  THE DEANS DEMAND A TRIAL BY JURY.



                               Hon. J. Michael Williams, Sr., WIL103
                               Attorney for the Plaintiffs
                               P. O. Box 1068
                               Auburn, A1 36831-1068 / 334-705-0200
                               Telephone # 334-705-0200
                               Fax # 334-705-0958
                                       mikewilliamslaw@yahoo.com




                                                                       5
                Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 6 of 10
                                                                   -1,

                            t   wig      ..HTE,.•




MARY BISHOP ROBERSON
CIRCUIT CLERK
LEE COUNTY JUSTICE CENTER                                                                   -                                  ,.sks
                                                                                                                              es           "




231i GATEWAY DRIVE
SUITE 104                                                                                        -L-7;            •
                                                                                                     ..4F-t11 irsA,
OPELIM,ALMAMA 36801                                                                    5        •,                                     •
                                                                                                                              •; -
                                      7019 0140 0000 5931 047




                                                                               .   a                        Yr rion:              JtA
                                                                             per
                                                              I.                                                       4. AL S .1. ..4.;
                                                                                                         . V N.1 V.1 12.
                                                      ..di..., 1                                                                               L




   To: COLONIAL BANK,NATI.ASSOC.                                     RETURN TO SENOER
                                                                      NO SUCH :STREET
       IGO COLONIAL BANK BLVD                                        UNAB1E TO FORWARD
       MONTGOMERY,AL,36117
                                                      BC: 36881681729                  *2339-02611-13-43
                                       36804).6S77-                      &tete itty        tf.t4;         !ep

                                         i it-42440
1 49008 WOE ggseata                                                  8908-000-MiNEd 91001nr uso4
                                                                                                                        tft,,vani
                                 41"P""4::'                       01E9 TE6S 0Di0 Oh TU ROI
; utintre0"4".naiszi                                                              Otiel eollun walP4sugl)'10.11N"FY I
  mucgoluiWo0IMAMS0 *PaPOPP9Vitariaav00103CI
;          esPietPall         stalleGoloser00
.      Mdfati0491:1     fanPPM WPM0
                        a
                  1 1            WAPOPO                   I                  96 3993E906 tiek Z0,6 06513,,
.P*0011FR , ::.-. ,„ 0 ktocpanownwourcv a
     ilignwit5ea                           1010481141V D
   WadePETIAPPri D                         editec4016 T                 111111111111 111111t1t ;_ 1
                                                                      L49E W AN311091NOVI
                                                                     0A18 NNV81VINTIO0
                                                                  DOSSV -ILA 'NNVEI1V1N0100
      01+1 El       mem 094/PeituPP MO VAR
     SeA        U        WOW nePPARAPP
                                                                                  Illued cads V.104 uo
AsA1190 eigG'O              *WM*i4 Moog                                WeldIrew all JoPAT ali oiPlea 8141 limp/ 3
eessappy0                                                                    meiol     eiptunx uvoem pips
                                                     X                 essAw atg 110 ssappe paihuBtunoi pikt g
   glopi
                                           wide y                                     1PuOrtenistiaidwo0
            r„,n =   T-17ri .f71.;n01:7c
                                            -                             ,
                                           ;11.77dliCIC            •         OLL)-7c
                                                                                  • - c1/41. 3/47diV(1):d3ON'IS
                                                                         "V'r 7'` • =4-
                                                                        r•                      •    •
                                            ,             •••••                           •••if;••
         Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 7 of 10
                                 Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 8 of 10




I Complete items 1,21 end 3,
I Print your name and address on the reverse
 so that live can return the card th you.
 Attach.lhis cam!to the back of the maliptecet
 or on the front if space permits.

 1ML 1NGTON TRUST
 c/o CORP SERVICE CO
 641 S. LAWRENCE ST.
 MONTGOMERY,AL 36104
                                                                     011.9•40b14
                                                                 3. Service Type
     111111111111 1111 1111 11111111
     9590 9402474                       32563 02
                                                                 in Adult&mature
                                                            CI AdultSignets= Restricted Ulm
                                                            II &Med MO
                                                                                                    u Priority ma Expresso
                                                                                                    El Registered Maim
                                                                                                    0             Mai Restrict
                                                            El Cedlisl PAM Ratricted Davey        CI Muni Receiptfor
                                                            El Wed en WWI!                           Marchandlee
  A ward." kliornham innnarar
                                *rim egnifita              10 Collect on Delivery Rekticted Daley 0Signeure Conlirmatice
                                                                                                  CI Signature Confmation
     7019 1214.0 0000 5931                              6378           hiRestricted Delivery         Restricted Delimit
                                                                 •




411011 3811.July 2015 PSN 753Nommoss                                                               Domes& Return Renak11
                                      Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 9 of 10

                                                                                        TH1$:S:ECTION t D..PLIVETRY::::

I Complete items 1.     *                                                           =


  print your n   and address on the reverse                                                                               CI Agent
  so that we can return the card to you.                                                                                   Addnesse
I Attach is card to the back of the maiipiecer                                                                         Dek of Delve,
  or on the front if space permits.
                                                                                very address        erd
                                                                                31 enter delivery address
      CIT1GROU P MORTGAGE LOAN TRUST 2017-RP2
      500 DELAWARE AVE_
      11TH FLOOR
      IMLIMINGTON, DE 9801

                                                                     3. Service Type                         0Priority MalEXp19328
        1I~1Ilaq10IIIIIIII    MI II                                  0MkSignature                            El Raststenxi Mem
                                                                     0AdultSignature Redacted Dam            0             hiag Rashid
                   4974 9063 2562 89                                 41 Certified Men
                                                                     0Coded Men Reeticki Ulm                 0Return Ricelptior
                                                                     0Colle1on Delivery                       Merchandise
      AL*1^1.s   witheit   inangrai,fitwn sinkstat*                  a wed on Delively Restricted Delivery   0Signature Confirrnationl
  • •

nim
           7019                                                        phinio
                                                                     ribl-rintl gag
                                                                                                     bh
                                                                                                             0Signature Coitrtnation
                                                                                                              Reacted pigmy
                                                                                                               _ Nammemmo
ksThrm AR1I _                ilv 9fIrl ofti 74f41119.111111-011M                                          riPleauseit" Davie ern Otatsfusisvl
                           Case 3:19-cv-00502-SMD Document 1-2 Filed 07/15/19 Page 10 of 10

                                                                                                                        age




I Complete tams 412,21 and 3.
  Print your name and address on the Tame
  so that we can return the card to you.
  Attach ti% Card to the back ofthe melpiece3
  or on the front if space permits.
                                                             D. Is delivety address differenttern tem 1?    Yee
                                                                g YES,enter dellvety address below       El 1431
  FAY SERVICING, LLC
  REG AGENT SOLUTIONS
  2IsLIACKSON ST. ".05
  MONTGOMERY,AL 36104

               11111111111111111111111111111
     95909402 4974 9063 2563 19
                                                           & Service TAG
                                                           El AdultSignature
                                                           E3 AdultSignature FiesfAtted Delivery
                                                              Certified Met
                                                                                                   El Pectrfty Mall ENtatesee
                                                                                                   D Registered Marl
                                                                                                   1:1            Mai Resift
                                                           E3&Med MallRastrtotett Nivel            0Return Receiptfor
                                                           El 0311ectan Davey                         Merchandise
  Artiru Nurnhar!Transferfrom sonfice label)               D Wed on Delivey Reehictted Daley       El Strout)Coninationn
                                                                      Alit
                                                                                                      Signalise Confirmation
      7019 Ini413 0000 5931 6361                                       111 Reattidad Da"Y
                                                                                                      Restricted Malty

          8112 Juty 2015 Mil7530-02-00049053
